DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 5/24/2021.  
Claims 1-23 are pending.
Claims 1-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dylan Schecter (Reg. 73,165) on 6/1/2021.

The application has been amended as follows:
Claims listed have been amended as follows:


receiving a user input at  a user interface that selects a workload to be migrated to a target computing environment, the workload executing on two or more virtual machines;
invoking a migration process to migrate the two or more virtual machines;
after the migration process has begun, receiving another user input comprising a re-prioritization input at the user interface, wherein the user interface presents a visual indication that the migration process is already in process and a user selectable element to initiate re-prioritization of a virtual machine of the two or more virtual machines, the re-prioritization is initiated using the user selectable element and the re-prioritization input identifies [[a]] the virtual machine as a prioritized virtual machine from among the two or more virtual machines; and
in response to receiving the re-prioritization input, suspending a selected virtual machine while continuing progression of the migration process of the prioritized virtual machine that is not suspended.

10.  (Currently Amended) A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor causes a set of acts for workload migration control, the set of acts comprising:
receiving a user input at  a user interface that selects a workload to be migrated to a target computing environment, the workload executing on two or more virtual machines;

after the migration process has begun, receiving another user input comprising a re-prioritization input at the user interface, wherein the user interface presents a visual indication that the migration process is already in process and a user selectable element to initiate re-prioritization of a virtual machine of the two or more virtual machines, the re-prioritization is initiated using the user selectable element and the re-prioritization input identifies [[a]] the virtual machine as a prioritized virtual machine from among the two or more virtual machines; and
in response to receiving the re-prioritization input, suspending a selected virtual machine while continuing progression of the migration process of the prioritized virtual machine that is not suspended.

19.  (Currently Amended) A system for workload migration control, the system comprising:
a storage medium having stored thereon a sequence of instructions; and 
a processor that execute the sequence of instructions to cause the processor to perform a set of acts, the set of acts comprising,
receiving a user input at  a user interface that selects a workload to be migrated to a target computing environment, the workload executing on two or more virtual machines;
invoking a migration process to migrate the two or more virtual machines;
 of the two or more virtual machines, the re-prioritization is initiated using the user selectable element and the re-prioritization input identifies [[a]] the virtual machine as a prioritized virtual machine from among the two or more virtual machines; and 
in response to receiving the re-prioritization input, suspending a selected virtual machine while continuing progression of the migration process of the prioritized virtual machine that is not suspended.


Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-9, 11-18 and 20-23 depending on claims 1, 10 and 19 therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196